I have carefully considered the record in this case and it appears to me that the status of common-law marriage was clearly and fully established.
Once it has been established that a common-law marriage was consummated, then the legal status of the parties as husband and wife becomes fixed and cannot be dissolved by subsequent conduct of the parties, but can only be dissolved by death or decree of a court of competent jurisdiction. See Cargile v. Wood, 63 Mont. 501 Am. Rep.; Badger v. Badger, 88 N.Y. 546, 42 Am. Rep. 263; Meister v. Moore, 96 U.S. 76, 24 L. Ed. 826; Hullett v. Carey, 66 Minn. 327, 61 Am. St. Rep. 419; Peters v. Peters, 73 Colo. 271, 215 P. 128, 33 A. L. R. 24; Coad v. Coad, 87 Neb. 290, 127 N.W. 455.
So it is, the decree should be reversed.